Exhibit 10.3

EXECUTION

FIRST AMENDMENT TO CREDIT AGREEMENT

AND LIMITED CONSENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND LIMITED CONSENT (this “Amendment”)
is made as of February 9, 2018, but effective as of the First Amendment
Effective Date set forth herein, by and among Kingfisher Midstream, LLC, a
Delaware limited liability company (“Borrower”), ABN AMRO Capital USA LLC, as
Administrative Agent and LC Issuer, and the Required Lenders party hereto.

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent, LC Issuer and Lenders entered into that
certain Credit Agreement dated as of August 8, 2017 (as amended, supplemented,
or otherwise modified to the date hereof, the “Original Agreement”), for the
purpose and consideration therein expressed, whereby Lenders became obligated to
make loans to Borrower as therein provided; and

WHEREAS, Borrower, Administrative Agent and Required Lenders desire to amend the
Original Agreement as set forth herein and to provide for the consent as set
forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Original Agreement, in consideration of
the loans which may hereafter be made by Lenders to Borrower, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

Section 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.

Section 1.2. Other Defined Terms. Unless the context otherwise requires, the
terms defined in Sections 2.1 and 2.2 of this Amendment shall have the same
meanings whenever used in this Amendment, and the following terms when used in
this Amendment shall have the meanings assigned to them in this Section 1.2:

“Amendment” means this First Amendment to Credit Agreement.

“Amendment Documents” means this Amendment, and all other Loan Documents
executed and delivered in connection herewith.

“Borrower’s Limited Liability Company Agreement” means the amendment to the
Third Amended and Restated Limited Liability Company Agreement of Borrower or
the Fourth Amended and Restated Limited Liability Company Agreement of Borrower,
in each case in effect immediately after giving effect to Pledgor becoming the
owner of 100% of the equity interests of Borrower.

 

      [FIRST AMENDMENT TO KINGFISHER MIDSTREAM       CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Credit Agreement” means the Original Agreement as amended hereby.

“Original Pledge Agreement” means the Pledge Agreement dated August 8, 2017 by
Original Pledgor, as Grantor, in favor of Administrative Agent, as Secured
Party.

“Original Pledgor” means KFM Holdco, LLC, a Delaware limited liability company.

ARTICLE II.

AMENDMENTS

Section 2.1. Defined Terms. The following defined terms in Section 1.1 of the
Original Agreement are hereby amended and restated in their entirety to read as
follows:

“Change of Control” means (a) any Person or “group” (as such term is used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934) other than a
Permitted Holder, becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, or acquires beneficial control
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of the Equity representing more
than 35% of the aggregate ordinary voting power represented by the issued and
outstanding Equity of Pledgor or Borrower, as applicable, (b) the occupation of
a majority of the seats (other than vacant seats) on the board of managers of
Pledgor by Persons who were neither (i) nominated, appointed or approved for
consideration by members for election by the board of managers of Pledgor or
(ii) appointed by managers so nominated, appointed or approved, or (c) the
failure of Pledgor to directly or indirectly own 100% of the Equity in Borrower.

“Pledge Agreement” means the Amended and Restated Pledge Agreement dated as of
the First Amendment Effective Date by Pledgor, as Grantor, in favor of
Administrative Agent, as Secured Party.

“Pledgor” means SRII OpCo, LP, a Delaware limited partnership.

Section 2.2. Additional Defined Terms. Section 1.1 of the Original Agreement is
hereby amended to add the following definitions in the appropriate alphabetical
order:

“Contribution Agreement” means that certain Contribution Agreement dated as of
August 16, 2017 among Borrower, Pledgor, KFM Holdco, LLC and the other parties
thereto, pursuant to which Pledgor became the owner of 100% of the Equity of
Borrower.

“First Amendment Effective Date” means the date of the consummation of the
transactions contemplated by the Contribution Agreement.

 

   2    [FIRST AMENDMENT       TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Permitted Holder” means each of (i) Riverstone Investment Group LLC (the
“Riverstone Manager”), and Riverstone Global Energy and Power Fund VI, L.P.,
together with the parallel investment entities and alternative investment
entities of the foregoing, and any future investment fund or co-investment fund
managed by the Riverstone Manager or any of its Affiliates, and any Affiliates
of one or more of the foregoing and (ii) High Mesa Holdings, L.P. (“High Mesa”),
so long as no Person shall Control High Mesa other than one or more of the
Persons Controlling High Mesa on the First Amendment Effective Date, together
with any limited liability companies managed by or whose managing member or
investment manager is or is directly or indirectly Controlled by, or any limited
partnerships whose general partner is or directly or indirectly controlled by,
or any other Person managed or directly or indirectly Controlled by such
Persons; provided that in no event will any portfolio company of any of the
foregoing under clause (i) or (ii) be included in the definition of “Permitted
Holder”.

Section 2.3. Deleted Defined Terms. Section 1.1 of the Original Agreement is
hereby amended to delete the following defined terms:

“HPS Notes”

“Note Purchase Agreements”

“Tranche D Notes”

Section 2.4. Use of Proceeds. The first sentence of Section 2.4 shall be amended
and restated in its entirety to read as follows:

“Borrower shall use all Loans to (a) pay fees and expenses payable in connection
with the closing of this Agreement and the funding of the initial Loans
hereunder, (b) for acquisitions permitted by Section 7.17, (c) to finance
capital expenditures, (d) to refinance from time to time Matured LC Obligations,
and (e) to provide working capital for its operations.”

Section 2.5. Dividends and Distributions. Section 7.6 of the Original Agreement
is hereby amended to remove each of subsections (c) and (d) therein in their
entirety, and to re-letter subsections (e) and (f), as (c) and (d),
respectively.

Section 2.6. Transactions with Affiliates. Section 7.9 of the Original Agreement
is hereby amended to remove the word “and” immediately preceding clause (h) in
the second sentence therein, to re-letter clause (h) as clause (g), and to add
the following clause immediately following such clause (g), which clause shall
read as follows:

“, and (h) the transactions contemplated by the Contribution Agreement.”

Section 2.7. Security Schedule. Schedule 3 to the Original Agreement is hereby
amended and restated in its entirety to read as set forth as Schedule 1 hereto.

 

 

   3    [FIRST AMENDMENT       TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ARTICLE III.

LIMITED CONSENT

Section 3.1. Contribution Agreement. In reliance on the representations,
warranties, covenants, and agreements contained in this Amendment, and subject
to the terms and conditions set forth in Section 4.1, the Lender Parties party
hereto representing Required Lenders hereby (i) consent to the consummation of
the transactions contemplated by the Contribution Agreement and waive the Event
of Default under Section 8.1(l) of the Original Credit Agreement in respect of
the “Change of Control” resulting from the consummation of such transactions,
(ii) consent to the release of the Liens granted by the Original Pledgor on the
Equity of Borrower pursuant to the Original Pledge Agreement in exchange for the
grant by Pledgor, on a substantially contemporaneous basis with such release, of
the Liens on the Equity of Borrower pursuant to the Pledge Agreement,
(iii) consent to the filing by or on behalf of the Original Pledgor of a
termination statement under the Uniform Commercial Code with respect to the
financing statement naming Original Pledgor as debtor filed in respect of the
collateral granted under the Original Pledge Agreement, (iv) consent to the
termination of the Original Pledge Agreement contemporaneously with the release
of the Lien referred to in clause (ii) except as to those provisions of the
Original Pledge Agreement that expressly survive such termination, and
(v) consent to the adoption of the Borrower’s Limited Liability Company
Agreement and waive the Event of Default, if any, under Section 7.12 of the
Original Credit Agreement in respect of such adoption. The Original Pledgor is
an express third party beneficiary of the consents set forth in clauses (ii),
(iii) and (iv) of this Section 3.1, but not otherwise. Notwithstanding anything
to the contrary contained in this Amendment, the consents granted and the
agreements set forth herein are limited solely to the foregoing, and nothing
contained in this Amendment shall be deemed a consent to, or waiver of, any
other action or inaction of Borrower or any other Person that constitutes (or
would constitute) a Default or an Event of Default. Neither the Lender Parties
nor the Administrative Agent shall be obligated to grant any future waivers,
consents, or amendments with respect to any other provision of the Original
Credit Agreement or any other Loan Document.

ARTICLE IV.

CONDITIONS OF EFFECTIVENESS

Section 4.1. First Amendment Effective Date. The amendments to the Original
Agreement set forth the Sections 2.1 through 2.7 of the Amendment shall become
effective immediately after the consummation of the transactions contemplated by
the Contribution Agreement and the consents given in Section 3.1 of this
Amendment shall become effective immediately prior to consummation of the
transactions contemplated by the Contribution Agreement, in each case subject to
the satisfaction of the following conditions prior to, or on a substantially
contemporaneous basis with, the consummation of the transactions contemplated by
the Contribution Agreement:

(a) Amendment Documents. Administrative Agent shall have received duly executed
and delivered counterparts of this Amendment from Borrower and the Required
Lenders in such numbers as Administrative Agent or its counsel may reasonably
request.

 

 

   4    [FIRST AMENDMENT       TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(b) Pledge Agreement. Administrative Agent shall have received duly executed and
delivered counterparts of the Pledge Agreement from Pledgor dated as of the
First Amendment Effective Date in form and substance satisfactory to
Administrative Agent.

(c) Borrower’s Limited Liability Company Agreement. Administrative Agent shall
have received duly executed and delivered counterparts of Borrower’s Limited
Liability Company Agreement, which shall be in form and substance reasonably
satisfactory to Administrative Agent.

(d) Borrower Officer’s Certificate. Administrative Agent shall have received a
certificate of the secretary, assistant secretary, or other Responsible Officer
of Borrower certifying as of the First Amendment Effective Date (i) to attached
copies of Borrower’s Organizational Documents, certified, to the extent
applicable, as of a recent date by the appropriate government official, (ii) the
resolutions of Borrower approving this Amendment, the other Amendment Documents
and the related transactions (which certification may, if applicable, be by
reference to previously adopted resolutions), and (iii) the signature and
incumbency certificates of the officers of Borrower (which certification may, if
applicable, be by reference to previously delivered incumbency certificates).

(e) Pledgor Officer’s Certificate. Administrative Agent shall have received a
certificate of the secretary, assistant secretary, or other Responsible Officer
of Pledgor certifying as of the First Amendment Effective Date (i) to attached
copies of Pledgor’s Organizational Documents, certified, to the extent
applicable, as of a recent date by the appropriate government official, (ii) the
resolutions of Pledgor approving the execution and delivery of the Pledge
Agreement, and the transactions related thereto, and (iii) the signature and
incumbency certificates of the officers of Pledgor, and (iv) such other
documents as Administrative Agent shall reasonably request.

(f) Existence and Good Standing Certificates. Administrative Agent shall have
received an existence and good standing certificate from the applicable
Governmental Authority of each of Borrower’s and Pledgor’s jurisdiction of
formation, dated a recent date on or prior to the First Amendment Effective
Date.

(g) Opinions of Counsel. Administrative Agent shall have received a written
opinion of counsel to Pledgor opining as to such matters related to Pledgor and
the Pledge Agreement as Administrative Agent may reasonably request, dated as of
the First Amendment Effective Date, and in form and substance reasonably
satisfactory to Administrative Agent.

(h) Fees. Borrower shall have paid, in connection with such Loan Documents, all
fees and reimbursements to be paid to Administrative Agent pursuant to any Loan
Documents, or otherwise due Administrative Agent and including fees and
disbursements of Administrative Agent’s attorneys.

 

   5    [FIRST AMENDMENT       TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(i) Other Documentation. Administrative Agent shall have received all documents
and instruments that Administrative Agent has then reasonably requested prior to
the First Amendment Effective Date, in addition to those described in this
Section 3.1. All such additional documents and instruments shall be reasonably
satisfactory to Administrative Agent in form, substance and date.

(j) No Default. Immediately prior to and after giving effect to the
effectiveness of this Amendment, no Default has occurred or is continuing or
shall result from the effectiveness of this Amendment.

(k) Representations and Warranties. All representations and warranties made by
any Restricted Person in any Loan Document shall be true and correct in all
material respects (except where qualified by materiality, in which case, true
and correct in all respects) on and as of the time of the effectiveness hereof
as if such representations and warranties had been made as of the time of the
effectiveness hereof except to the extent that such representation or warranty
was made as of a specific date, in which case such representation or warranty
shall be true and correct in all material respects (except where qualified by
materiality, in which case, true and correct in all respects) as of such
specific date and except that the representations and warranties contained in
subsection (a) of Section 5.6 of the Credit Agreement shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.2 of the Credit Agreement.

(l) Closing Certificate. Administrative Agent shall have received a closing
certificate of a Responsible Officer of Borrower in the form of Exhibit A and
dated as of the First Amendment Effective Date.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1. Representations and Warranties of Borrower. In order to induce the
Required Lenders to enter into this Amendment, Borrower represents and warrants
to the Required Lenders that:

(a) All representations and warranties made by any Restricted Person in any Loan
Document are true and correct in all material respects (except where qualified
by materiality, in which case, true and correct in all respects) on and as of
time of the effectiveness hereof as if such representations and warranties had
been made as of the time of the effectiveness hereof (except to the extent that
such representation or warranty was made as of a specific date, in which case
such representation or warranty shall be true and correct in all material
respects (except where qualified by materiality, in which case, true and correct
in all respects) as of such specific date and except that the representations
and warranties contained in subsection (a) of Section 5.6 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.2 of the Credit
Agreement.

 

 

   6    [FIRST AMENDMENT       TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(b) Each Restricted Person has duly taken all action necessary to authorize the
execution and delivery by it of the Amendment Documents to which it is a party
and to authorize the consummation of the transactions contemplated thereby and
the performance of its obligations thereunder.

(c) The execution and delivery by the various Restricted Persons of the
Amendment Documents to which each is a party, the performance by each of its
obligations under such Amendment Documents, and the consummation of the
transactions contemplated by the various Amendment Documents, do not and will
not (a) conflict with, violate or result in a breach of any provision of (i) any
Law, (ii) the Organizational Documents of any Restricted Person, or (iii) any
material judgment, license, order or permit applicable to or binding upon any
Restricted Person, (b) result in the acceleration of any Indebtedness owed by
any Restricted Person, or (c) result in or require the creation of any Lien upon
any assets or properties of any Restricted Person except as expressly
contemplated or permitted in the Loan Documents. Except (i) as expressly
contemplated in the Loan Documents and (ii) such as have been obtained or made
and are in full force and effect, no permit, consent, approval, authorization or
order of, and no notice to or filing with, any Governmental Authority or third
party is required on the part of or in respect of a Restricted Person in
connection with the execution, delivery or performance by any Restricted Person
of any Amendment Document to which it is a party or to consummate any
transactions contemplated thereby.

(d) This Amendment is, and the other Amendment Documents when duly executed and
delivered will be, legal, valid and binding obligations of each Restricted
Person that is a party hereto or thereto, enforceable against such Restricted
Person in accordance with their terms except as such enforcement may be limited
by bankruptcy, insolvency or similar Laws of general application relating to the
enforcement of creditors’ rights and by general principles of equity.

ARTICLE VI.

MISCELLANEOUS

Section 6.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects. The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Unless the context requires otherwise,
any reference to the Credit Agreement in any Loan Document will be deemed to be
a reference to the Original Agreement as hereby amended. The execution, delivery
and effectiveness of this Amendment and the other Amendment Documents shall not,
except as expressly provided herein or therein, operate as a waiver of any
right, power or remedy of Lenders under the Credit Agreement, the Notes, or any
other Loan Document nor constitute a waiver of any provision of the Credit
Agreement, the Notes or any other Loan Document.

 

   7    [FIRST AMENDMENT       TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 6.2. Survival of Agreements. All of each Restricted Person’s various
representations, warranties, covenants and agreements in the Amendment Documents
shall survive the execution and delivery thereof and the performance thereof,
including the making or granting of the Loans and the delivery of the Amendment
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated. All statements and agreements contained in any certificate or
instrument delivered by any Restricted Person hereunder to any Lender Party
shall be deemed to constitute representations and warranties by, and/or
agreements and covenants of, Borrower under this Amendment and under the Credit
Agreement.

Section 6.3. Loan Documents. The Amendment Documents are each a Loan Document,
and all provisions in the Credit Agreement pertaining to Loan Documents apply
thereto.

Section 6.4. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

Section 6.5. Interpretive Provisions. Section 1.3 of the Credit Agreement is
incorporated herein by reference herein as if fully set forth.

Section 6.6. Counterparts; Fax. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Amendment.

THIS AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES HERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN OR AMONG THE PARTIES HERETO.

[The remainder of this page has been intentionally left blank.]

 

   8    [FIRST AMENDMENT       TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment is executed as of the date first above
written.

 

KINGFISHER MIDSTREAM, LLC,

Borrower

By:  

/s/ Michael S. Christopher

  Name: Michael S. Christopher   Title: Chief Financial Officer

 

      [SIGNATURE PAGE TO FIRST AMENDMENT      
TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC,

Administrative Agent, LC Issuer and a Lender

By:

 

/s/ Darrell Holley

Darrell Holley

Email: darrell.holley@abnamro.com

By:

 

/s/ Casey Lowary

Casey Lowary

Email: casey.lowary@abnamro.com

 

 

      [SIGNATURE PAGE TO FIRST AMENDMENT      
TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EAST WEST BANK,

as Lender

By:  

/s/ Patrick Leznicki

  Name: Patrick Leznicki   Title: Senior Vice President

 

      [SIGNATURE PAGE TO FIRST AMENDMENT      
TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Lender

By:

 

/s/ Brandon Kast

 

Name: Brandon Kast

 

Title: Director

 

 

 

      [SIGNATURE PAGE TO FIRST AMENDMENT      
TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CADENCE BANK, N.A.,

as Lender

By:  

/s/ William W. Brown

  Name: William W. Brown   Title: Executive Vice President

 

      [SIGNATURE PAGE TO FIRST AMENDMENT      
TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IBERIABANK,

as Lender

By:  

/s/ Moni Collins

  Name: Moni Collins   Title: Senior Vice President, Energy Lending

 

      [SIGNATURE PAGE TO FIRST AMENDMENT      
TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ZB, N.A. DBA AMEGY BANK,

as Lender

By:  

/s/ Mark A. Serice

  Name: Mark A. Serice   Title: Senior Vice President

 

      [SIGNATURE PAGE TO FIRST AMENDMENT      
TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ John B. Lane

  Name: John B. Lane   Title: Executive Vice President

 

      [SIGNATURE PAGE TO FIRST AMENDMENT      
TO KINGFISHER MIDSTREAM CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

CLOSING CERTIFICATE

January       , 2018

Reference is made to that certain Credit Agreement dated as of August 8, 2017
(as amended or supplemented, the “Credit Agreement”), by and among Kingfisher
Midstream, LLC, a Delaware limited liability company (“Borrower”), ABN AMRO
Capital USA LLC, as Administrative Agent (in such capacity “Agent”) and as LC
Issuer, and the Lenders party thereto. Terms which are defined in the Credit
Agreement are used herein with the meanings given them in the Credit Agreement.
The undersigned, Michael Christopher, solely in his capacity as Chief Financial
Officer of Borrower, does hereby certify that he has made a thorough inquiry
into all matters certified herein and, based upon such inquiry, experience, and
the advice of counsel, does hereby further certify that:

 

  1. He is the duly elected, qualified, and acting Chief Financial Officer of
Borrower.

 

  2. All representations and warranties made by any Restricted Person in any
Loan Document are true and correct in all material respects (except where
qualified by materiality, in which case, true and correct in all respects) on
and as of the date hereof as if such representations and warranties had been
made as of the date hereof except to the extent that such representation or
warranty was made as of a specific date, in which case such representation or
warranty is true and correct in all material respects (except where qualified by
materiality, in which case, true and correct in all respects) as of such
specific date and except that the representations and warranties contained in
subsection (a) of Section 5.6 of the Credit Agreement shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b),
respectively, of Section 6.2 of the Credit Agreement.

 

  3. Immediately prior to and after giving effect to the effectiveness of that
certain First Amendment, dated as of January       , 2018 (the “Amendment”), by
and among Borrower, Agent and the Lenders party thereto, no Default has occurred
or is continuing or shall result from the effectiveness of the Amendment.

[Remainder of page intentionally left blank]

 

 

      [CLOSING CERTIFICATE]      



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the foregoing certifications are made and delivered as of
the date first referenced above.

 

By:  

 

Name:  

Michael Christopher

Title:  

Chief Financial Officer

 

      [SIGNATURE PAGE TO CLOSING CERTIFICATE]      



--------------------------------------------------------------------------------

SCHEDULE 1

Schedule 3 to Credit Agreement

SECURITY SCHEDULE

 

  1. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement of even date herewith from Borrower to Administrative Agent, for the
benefit of the Secured Parties, covering of the fee-owned tract containing
Borrower’s cryogenics processing plant and storage tanks.

 

  2. Mortgage, Assignment, Security Agreement, Fixture Filing and Financing
Statement of even date herewith from Borrower to Administrative Agent, for the
benefit of the Secured Parties, covering all of Borrower’s other real property
interests and related personal property.

 

  3. Security Agreement of even date herewith from each Restricted Person in
favor of Administrative Agent covering each Restricted Person’s personal
property, other than certain excluded property described therein.

 

  4. The Pledge Agreement from SRII OpCo, LP, a Delaware limited partnership
(“Pledgor”) in favor of the Administrative Agent covering all Equity of Borrower
dated as of effective date of that certain First Amendment to Credit Agreement
and Limited Consent.

 

  5. UCC-1 Financing Statements relating to the above-described Security
Documents.

 

  6. Deposit Account Control Agreements covering all accounts of each Restricted
Person.